Motion granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellants’ points, on condition that the appellants serve one copy of the typewritten or mimeographed appellants’ points on the attorney for the respondent, and file 6 typewritten or 19 mimeographed copies of appellants’ points, together with the original record, with this court on or before March 31, 1960, with notice of argument for April 12,1960, said appeal to be argued or submitted when reached. Concur — • Botein, P. J., Breitel, McNally, Stevens and Bastow, JJ.